DETAILED ACTION


Allowable Subject Matter
Claims 22, 25-32 and 35-44 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches a frame rate adjustment method, comprising:
obtaining, by a terminal, a computing-access ratio relationship as a first ratio relationship used to reflect a ratio between computing tasks and access tasks that are executed by the terminal;
obtaining, by the terminal, a first working frequency table corresponding to the first ratio relationship, wherein the first working frequency table comprises a central processing unit (CPU) performance parameter generated when a double data rate (DDR) synchronous dynamic random access memory (DDR SDRAM) and a CPU work on different working frequency combinations, and the CPU performance parameter is used to reflect frame processing duration required by the CPU to process one frame of a display image;
selecting, by the terminal from the first working frequency table based on the CPU performance parameter, a target CPU-DDR SDRAM working frequency combination that meets preset target frame processing duration, wherein the target 
instructing, by the terminal, the DDR SDRAM to work on the target DDR SDRAM working frequency, and instructing the CPU to work on the target CPU working frequency, wherein the obtaining, by a terminal, a computing-access ratio relationship as a first ratio relationship comprises:
obtaining, by the terminal from a performance monitor of the CPU, a first parameter used to reflect computing performance of the CPU and a second parameter used to reflect access performance of the DDR SDRAM, and
using, by the terminal, a ratio between the first parameter and the second parameter as the first ratio relationship.
However in the context of claim 1 as a whole, the prior art does not teach “wherein the selecting, by the terminal from the first working frequency table based on the CPU performance parameter, a target CPU-DDR SDRAM working frequency combination that meets target frame processing duration comprises:
selecting, by the terminal based on the CPU performance parameter in the first working frequency table, a CPU-DDR SDRAM working frequency combination corresponding to frame processing duration less than the target frame processing duration as the target CPU-DDR SDRAM working frequency combination.” Therefore, Claim 22 as a whole is allowable.

Claim 32 and 40 are respectively allowable for the same reason described as above.

The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611